DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Publication No. 2020/0279881 A1; hereinafter Jin) in view of Jin et al. (U.S. Publication No. 2021/0134867 A1; hereinafter Jin2) and Maeda et al (U.S. Publication No. 2010/0244169 A1; hereinafter Maeda). 
	With respect to claim 1, Jin discloses a solid-state image sensor, comprising: a first type doped semiconductor substrate [100s] (bottom region against [100a]); multiple pixels [P1-P4] on said first type doped semiconductor substrate (See Figure 8a), wherein each of said pixels comprises a photoelectric conversion portion [PD] made of a second type doped semiconductor layer (see ¶[0083]) (See Figure 8A-B), and said second type doped semiconductor layer contacts said first type doped semiconductor substrate; an anti-reflective portion [230] with multiple micro pillars [200a,200d] on said semiconductor material layer (See Figure 8A-B; ¶[0097]); a microlens [ML] on said anti-reflective portion; and multiple inter-pixel blocking portions [110] between said pixels.	Jin fails to explicitly disclose a photoelectric conversion portion made of a semiconductor material layer wherein said micro pillars are isolated by recesses 
	In the same field of endeavor, Jin2 teaches wherein a photoelectric conversion portion made of a second type doped semiconductor layer and semiconductor material layer [130] (see ¶[0034]) and said micro pillars [160] are isolated by recesses [150] extending into said photoelectric conversion portion. 
	Furthermore, Maeda teaches a refractive index of said micro pillar gradually decreases from bottom to top and is smaller than a refractive index of said semiconductor material layer (See Figure 2 and Figure 11)	The combined orientation of the anti-reflective portions micropillar and recess orientation of Jin2 allows for controlled polarization states and wavelengths of the polarized light. (See Jin2 ¶[0050]). Furthermore, the implementation of a gradually changing refractive index of the micro pillar as taught by Maeda, reduces light reflections (See Maeda ¶[0049]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 2, the combination of Jin, Jin2, and Maeda discloses a first type doped epitaxial layer on said photoelectric conversion portion exposed from said recesses (see Jin2 ¶[0044]).
	With respect to claim 3, the combination of Jin and Jin2 discloses further comprising a high-k dielectric layer with negative charges on said micro pillars and said recesses (see Jin2 ¶[0046])

	With respect to claim 7, the combination of Jin, Jin2, and Maeda discloses wherein said first type doped semiconductor substrate is a p-type semiconductor substrate, and said second type doped semiconductor layer is a n-type semiconductor layer (See Jin ¶[0079] and ¶[0083])
	With respect to claim 8, the combination of Jin, Jin2, and Maeda discloses wherein said first type doped semiconductor substrate is a n-type semiconductor substrate, and said second type doped semiconductor layer is a p-type semiconductor layer (See Jin ¶[0087]; first type and second type criteria only need be opposites)
	With respect to claim 9, the combination of Jin, Jin2, and Maeda discloses wherein said semiconductor material layer is a first type doped semiconductor layer, a second type doped semiconductor layer, an intrinsic semiconductor layer or a combination thereof (See Jin ¶[0079], ¶[0083] and ¶[0087])
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Publication No. 2020/0279881 A1; hereinafter Jin) in view of Jin et al. (U.S. Publication No. 2021/0134897 A1; hereinafter Jin2) and Maeda et al (U.S. Publication No. 2010/0244169 A1; hereinafter Maeda) as applied to claim 1 above, and further in view of Hsieh (U.S. Publication No. 2020/0027915 A1)
	With respect to claim 4, the combination of Jin, Jin2, and Maeda fails to explicitly disclose wherein said recess is provided with a tapered bottom.

	With respect to claim 5, the combination of Jin, Jin2, and Maeda fails to disclose wherein said recess is provided with a diamond-shaped bottom with {111} crystallographic planes.
	In the same field of endeavor, Hsieh teaches wherein said recess is provided with a diamond-shaped bottom with {111} crystallographic planes. (See Figure 1-2).	The implementation of a tapered bottom allows for increased photo-sensing efficiency and light interference avoidance (see Hsieh ¶[0021]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Response to Arguments
Applicant’s arguments, see page 7, filed 03/14/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Publication No. 2020/0279881 A1; hereinafter Jin) in view of Jin et al. (U.S. Publication No. 2021/0134867 A1; hereinafter Jin2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jin et al. (U.S. Publication No. 2020/0279881 A1; hereinafter Jin) in view of Jin et al. (U.S. Publication No. 2021/0134867 A1; hereinafter Jin2) and Maeda et al (U.S. Publication No. 2010/0244169 A1; hereinafter Maeda).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (U.S. Publication No. 2021/0116713 A1) discloses an image sensor
Hsieh et al. (U.S. Publication No. 2021/0210537 A1) discloses a photosensitive device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.